Citation Nr: 0305537	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Navy from August 1961 
to August 1963.  This case originally came before the Board 
of Veteran's Appeals (Board) on appeal from a September 1998 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi that denied 
the reopening of the appellant's claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), to include asbestosis.  In a decision issued in 
December 2000, the Board reopened the appellant's claim and 
remanded the case to the RO for additional development.  
Thereafter, the RO, in a rating decision issued in October 
2002, granted service connection for asbestosis and continued 
denial of the appellant's claim for COPD.  The RO has now 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  Service medical records contain no findings or diagnoses 
of COPD, nor was any pulmonary disorder demonstrated until 
more than twenty-five years after the appellant's separation 
from active duty.

3.  There is no competent medical evidence of any nexus 
between the appellant's current COPD and his active service.

4.  The appellant does not currently suffer from COPD that is 
etiologically related to his service-connected asbestosis.

5.  Appellant's COPD has not been aggravated by his service-
connected asbestosis.


CONCLUSIONS OF LAW

1.  COPD was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§ 3.303 (2002).

2.  No current COPD is proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
§§ 3.303(a), 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for service connection for 
chronic obstructive pulmonary disease (COPD).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability that is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The appellant contends that he currently suffers from COPD 
and that this condition is casually related either to his 
active naval service or to his service-connected disability 
of asbestosis.

Review of the appellant's service medical records reveals an 
August 1961 note that the appellant had suffered asthma as a 
child.  The service medical records do not contain any 
findings of, or diagnosis of, any pulmonary disorder.  Chest 
x-rays taken in August 1961, August 1962 and August 1963 were 
considered negative or without significant abnormality.  On 
physical examination for separation, the appellant's lungs 
and chest were described as normal.

Post-service, the appellant's 1990 annual occupational 
physical examination for his employer revealed mild COPD that 
was asymptomatic.  The appellant underwent a VA medical 
examination in July 1992 that yielded a diagnosis of COPD, 
symptomatic.  A January 1996 report from a private 
pulmonologist noted the appellant's in-service and post-
service exposure to asbestos.  After conducting a physical 
examination, a chest X-ray and pulmonary function testing, 
the doctor rendered diagnoses of interstitial changes on 
chest X-ray consistent with a clinical diagnosis of asbestos-
related pulmonary fibrosis (mild asbestosis) in a subject 
with a history of heavy environmental exposure to friable 
asbestos material and an adequate latent period and reduction 
in diffusion capacity representing physiologic correlation 
for the interstitial radiographic abnormalities; and mild 
COPD in a subject with a history of childhood asthma.  

Private medical records from North Bay Family Medical Clinic 
dated in the late 1990s reveal that the appellant was 
diagnosed with seasonal allergies, asthma, systemic lupus and 
mild to moderate obstructive disease.  A March 1998 note 
indicated that the appellant had reflux symptoms that the 
doctor felt were probably making his respiratory symptoms 
worse.  A February 1999 letter from this doctor indicates 
that the appellant had, among his various disabilities, 
asbestosis that contributed to his overall 100 percent 
disabled status.

The report of the VA pulmonary examination conducted in 
August 1998 indicated that the appellant had a history of 
asbestos exposure but the chest X-ray was negative for 
changes of pulmonary asbestosis.  The examiner stated that no 
significant lung disease was found clinically.  The appellant 
underwent a Disability Determination Service medical 
evaluation (for Social Security benefit purposes) in May 
2000.  Pulmonary function testing indicated that COPD may 
exist and the results suggested a moderate restriction.  

The appellant again underwent VA examination in July 2001; 
the examiner reviewed the claims file.  Pulmonary function 
testing revealed moderate restrictive disease.  The chest x-
ray was normal.  The examiner noted that the appellant's 
breathing condition was clinically mild and that it caused 
only minimal or mild breathing difficulty.

Most recently, the appellant was examined by a VA 
pulmonologist in June 2002.  The examiner noted that 
pulmonary function testing conducted in April 2002 had 
revealed mild restrictive disease.  The examiner stated that 
there was minimal radiographic evidence of asbestosis.  The 
examiner also stated that it would be difficult to attribute 
significant shortness of breath to the radiologic abnormality 
seen.  The examiner noted that the appellant did have some 
restrictive pulmonary impairment that could be explained by 
his obesity.  The pulmonologist stated that the appellant did 
have functional impairment from dyspnea but that he believed 
that the minimal asbestosis was contributing very little, if 
any, to that chronic dyspnea.  The examiner said that it was 
more likely that there was significant contribution to the 
appellant's dyspnea by his obesity as well as cardiomyopathy 
and possibly the systemic lupus.  The pulmonologist concluded 
that the appellant's asbestosis was radiographically minimal 
and functionally very minimal to him and that the appellant's 
dyspnea could be explained primarily by other causes.

The examining VA pulmonologist clarified his June 2002 report 
in an addendum dated in September 2002.  The pulmonologist 
stated that the appellant had minimal radiographic evidence 
of asbestosis that functionally did not result in any 
impairment.  He further stated that he did not believe that 
the appellant had any pulmonary disability related to 
asbestos.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the written statements of the appellant 
that he suffers from COPD that is causally connected to his 
Navy service or to his service-connected asbestosis are not 
probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed COPD 
and his military service.  Moreover, it is not shown that his 
current COPD is proximately due to, the result of, or 
aggravated by service or by a service-connected disease or 
injury.  In this regard it is noted that service medical 
records are negative for a diagnosis of COPD or any pulmonary 
pathology.  There is no medical opinion of record 
etiologically relating the appellant's current COPD to any 
in-service occurrence or event.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's COPD is not 
related to the service-connected asbestosis in that the 
service-connected asbestosis did not cause or aggravate the 
COPD.  While it is apparent that the appellant does suffer 
from COPD, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of that condition and the 
asbestosis for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the COPD has not been aggravated or caused to 
worsen by the appellant's service-connected asbestosis.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for COPD.  As such, the evidence is insufficient 
to support a grant of service connection for COPD.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim.  Since the preponderance of the 
evidence is against the service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
rating decisions, the August 1999 SOC and the October 2002 
Supplemental Statement of the Case (SSOC).  The February 2001 
and April 2001 RO letters informed the appellant of the 
provisions of the VCAA.  The SSOC issued in October 2002 
informed the appellant that the evidence of record did not 
show the existence of a relationship between service and the 
COPD or between the service-connected asbestosis and the 
COPD.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained post-service medical 
records identified by the appellant, as well as Social 
Security records, and the appellant was afforded VA medical 
examinations.  In addition, the appellant was informed about 
the provisions of the VCAA in the February 2001 and April 
2001 RO letters.  The appellant has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the COPD service connection 
claim at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.


ORDER

Service connection for COPD is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

